Citation Nr: 1822887	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss (BHL).

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to March 1958.  He served honorably in the United States Air Force as an aircraft mechanic.  The Board thanks the Veteran for his service to our country.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over his claims-file currently resides with the RO in Houston, Texas.

In April 2018, the Veteran testified at a Board Videoconference Hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's BHL is attributable to his active military service.

2. The Veteran's tinnitus is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BHL have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  See 38 U.S.C. § 5107(b).

Bilateral Hearing Loss (BHL)

The Board finds that the Veteran has BHL.  After the Veteran initiated this claim in October 2013, a VA examiner diagnosed him with BHL consistent with 38 C.F.R. § 3.385 in March 2014.

The Board finds that the Veteran's testimony indicating that he was exposed to acoustic trauma from jet engines during service is consistent with his documented duties as an aircraft mechanic in the U.S. Air Force.

Regarding whether there is a nexus between the Veteran's BHL and his service, the Board finds that the evidence is, at least, in relative equipoise.

An April 2014 VA medical opinion (following a March 2014 VA examination report) found nexus to be unlikely due to test results documented during service.  A March 2014 VA medical opinion found a nexus to service to be likely, but this opinion appears to have been at least partially based upon review the incorrect set of service treatment records.

A May 2014 private medical report notes that the Veteran clarified his prior statements to assert that he has had "ringing in his ears, occasional dizziness, and hearing loss times many years.  He states it all started after being in the Air Force around jet engines.  He states he has had hearing loss since that time."  The author of the May 2014 private medical report concluded: "I concur with the previous physician that this is from military experience and excessive noise exposure at that time."

The May 2014 private medical opinion is competent medical evidence based upon the Veteran's competent testimony recalling his history of lay-perceivable symptoms of hearing loss and tinnitus.  The Board finds the Veteran's supporting testimony to be credible, including with attention to the Veteran's presentation of testimony during his April 2018 Board hearing.  The Board finds that the May 2014 private medical opinion is adequately supported by lay evidence and reflects familiarity with the cited circumstances of the Veteran's service.  The Board notes that nexus requires only a causal relationship, not a sole causal relationship (in isolation).  Accordingly, the Board finds that the private medical opinion is competent and probative evidence supporting a finding of nexus between the Veteran's BHL and his noise exposure during military service.

Therefore, affording the Veteran the benefit of the doubt as required under the law, the Board concludes that his BHL is due to in-service acoustic trauma.  The criteria for service connection are met, and service connection for BHL is warranted.

Tinnitus

Turning to the Veteran's second claim, the Board finds that the Veteran has tinnitus.  After the Veteran initiated this claim in October 2013, a VA examiner diagnosed him with tinnitus in March 2014.

As noted above, the Board also finds that the Veteran's testimony the he was exposed to acoustic trauma from jet engines during service to be consistent with his documented duties as an aircraft mechanic in the U.S. Air Force.

Regarding whether there is a nexus between the Veteran's tinnitus and his service, once more the Board finds that the evidence is, at least, in relative equipoise.

The April 2014 VA medical opinion (following a March 2014 VA examination report) found nexus to be unlikely due to what the VA examiner understood to be the gap in time between the Veteran's service and a later onset of his tinnitus.

A May 2014 private medical report notes that the Veteran clarified his prior statements to assert that he has had "ringing in his ears, occasional dizziness, and hearing loss times many years.  He states it all started after being in the Air Force around jet engines.  He states he has had hearing loss since that time."  The author of the May 2014 private medical report concluded: "I concur with the previous physician that this is from military experience and excessive noise exposure at that time."  The Board interprets this statement as accepting the Veteran's clarified testimony regarding in-service onset of his tinnitus symptoms ('ringing in his ears') and opining that the tinnitus is etiologically linked to the Veteran's military service.

The May 2014 private medical opinion is competent medical evidence based upon the Veteran's competent testimony recalling his history of lay-perceivable symptoms of hearing loss and tinnitus.  The Board finds the Veteran's supporting testimony to be credible, including with attention to the Veteran's presentation of testimony during his April 2018 Board hearing.  The Board finds that the May 2014 private medical opinion is adequately supported by lay evidence and reflects familiarity with the cited circumstances of the Veteran's service.  The Board notes that nexus requires only a causal relationship, not a sole causal relationship (in isolation).  Accordingly, the Board finds that the private medical opinion is competent and probative evidence supporting a finding of nexus between the Veteran's tinnitus and his noise exposure during military service.

The Board further observes that the March 2014 VA medical opinion of record, despite being inadequate in other respects, notably finds that the Veteran's "tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  This statement supports a conclusion that the Veteran's tinnitus shares a common etiology with the hearing loss; that etiology is a service-connected etiology as established by the Board's grant of service connection for hearing loss, above.  (Alternatively, the statement would support finding entitlement to service connection for tinnitus as secondary to the newly service-connected hearing loss.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a).)

Therefore, affording the Veteran the benefit of the doubt as required under the law, the Board concludes that his tinnitus is due to in-service acoustic trauma.  The criteria for service connection are met, and service connection for tinnitus is warranted.


ORDER

Service connection for BHL is granted.

Service connection for tinnitus is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


